PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ballard et al.
Application No. 16/282,388
Filed: 22 Feb 2019
For: BONE SCREW AND METHOD OF MANUFACTURE

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed May 12, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to file a proper reply within the meaning of 37 CFR 1.113 to the final Office action of August 21, 2020, which set a shortened statutory period for reply of three months. No extension of time under 37 CFR 1.136(a) was obtained. Accordingly, the application became abandoned on November 24, 2020. A Notice of Abandonment was mailed May 11, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), the fee of $1,360.00 and a terminal disclaimer to accompany petition, (2) the petition fee of $2,100.00 and (3) a proper statement of unintentional delay.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to the Technology Center Art Unit 3775 for appropriate action in the normal course of business on the reply received October 21, 2020.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.


/JAMICE T BRANTLEY/PARASP, OPET                                                                                                                                                                                                        
Cc: Leo G. Lenna
      Sorell, Lenna & Schmidt, LLP
      99 Smithtown Byp
      Hauppauge, NY 11788